     Case 4:19-cv-05041 Document 36 Filed on 06/08/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 LILLY ANNE HOPKINS, aka         §
 SAMUEL HOPKINS, TDCJ #1986831,  §
 JOHN B. CONNALLY UNIT,          §
                                 §
                  Plaintiff      §
                                 §
 v.                              §                        Civil No. 4:19-CV-05041
                                 §
 LORIE DAVIS, TDCJ-CID DIRECTOR, §
 LANNETTE LINTHICUM, TDCJ HEALTH §
 SERVICES DIV. DIR., DR. JOSEPH  §
 PENN, UTMB, HEAD OF TDCJ        §
 PSYCHIATRY, DR. ROBERT BARROW,  §
 CMHCC MEMBER AND CHAIRPERSON, §
 DR. BEN RAIMER, CMHCC MEMBER,   §
 DR. CYNTHIA JUMPER, CMHCC       §
 MEMBER, ERIN WYRICK, CHMCC      §
 MEMBER, DR. PRESTON JOHNSON,    §
 CMHCC MEMBER, DR. PARKER        §
 HUDSON III, CHMCC MEMBER, DR.   §
 JOHN BURMUSA, CMHCC MEMBER,     §
 KELLY GARCIA, CMHCC MEMBER      §
                                 §
                  Defendants.    §


                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Jayme Partridge of Fish & Richardson P.C. is counsel of record

for Plaintiff Lilly Anne Hopkins, aka Samuel Hopkins, TDCJ #1986831, in the case, and may

receive all communications from the Court and other parties at:

       Jayme Partridge
       FISH & RICHARDSON P.C.
       1221 McKinney Street, Suite 2800
       Houston, Texas 77010
       Telephone: 713-654-5300
       Fax: 713-652-0109
       partridge@fr.com
     Case 4:19-cv-05041 Document 36 Filed on 06/08/21 in TXSD Page 2 of 3




Dated: June 8, 2021
                                       By: /s/ Jayme Partridge
                                           Danielle J. Healey
                                           Texas State Bar No. 09327980
                                           Fed. ID No. 000035021
                                           healey@fr.com
                                           Jayme Partridge
                                           Texas State Bar No. 17132060
                                           Fed. ID No. 19621
                                           partridge@fr.com
                                           FISH & RICHARDSON P.C.
                                           1221 McKinney Street, Suite 2800
                                           Houston, Texas 77010
                                           Telephone: 713-654-5300
                                           Fax: 713-652-0109

                                           Brian Klosterboer
                                           Texas State Bar No. 24107833
                                           S.D. Tex. 3314357
                                           bklosterboer@aclutx.org
                                           Savannah Kumar
                                           (pro hac vice forthcoming)
                                           Texas State Bar No. 24120098)
                                           skumar@aclutx.org
                                           Adriana Piñon
                                           Texas State Bar No. 24089768
                                           S.D. Tex. 1829959
                                           apinon@aclutx.org
                                           Andre Segura
                                           Texas State Bar No. 24107112
                                           S.D. Tex. 3123385
                                           asegura@aclutx.org
                                           AMERICAN CIVIL LIBERTIES UNION
                                           FOUNDATION OF TEXAS, INC.
                                           5225 Katy Fwy., Suite 350
                                           Houston, Texas 77007
                                           Telephone: 713-942-8146
                                           Fax: 713-942-8966


                                       Counsel for Plaintiff Lilly Anne Hopkins, aka
                                       Samuel Hopkins, TDCJ #1986831
     Case 4:19-cv-05041 Document 36 Filed on 06/08/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served on all

counsel of record on this 8th day of June 2021 via ECF.


                                             /s/ Jayme Partridge
                                             Jayme Partridge
